Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group II, claims 16-25, in the reply filed on 10/7/2022 is acknowledged.
Applicant’s primarily argue:
“Applicant herein elects Group II, system Claims 16-25 with traverse. MPEP Section 803 discloses that if a search and examination of all the claims of the entire application can be made without serious burden, the Examiner must examine all the claims on the merits. In the present case, no serious burden upon the Examiner is seen by examining the claims of Group I with the claims of Group I. For instance, the claims of both groups concern direct reduction. Moreover, a search of the subject matter of the claims of Group II is seen to overlap a search of the subject matter of the claims of Group I.”
Remarks, pg. 7
The Examiner respectfully traverses as follows:
The Examiner has sufficiently shown a concurrent examination of the inventions would present a “serious burden”, as set forth on pages 2-4 of the restriction requirement mailed 9/28/2022. Specifically, after the Examiner provides all the inventions I to II being independent or distinct for the reasons given on pages 2 and 3 of the restriction requirement mailed 9/27/2017, the Examiner has provided reason(s) that there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Given Applicants have not traversed why none of the reasons given above and on page 2-3 of the restriction requirement mailed 9/28/2022 would not be proper, and given that Applicants have not traversed the Examiner's explanation of all the inventions I to II being independent or distinct for the reasons set forth on pages 2 and 3 of the restriction requirement mailed 9/28/2022, the restriction requirement is proper. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Claims 1-15 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/7/2022.

Claim Objections
Claims 17, 18, and 20 are objected to because of the following informalities: 
Claim 17, line 3: amend “reducion” to “reduction”
Claim 18, line 1: amend “wherein direct reduced” to “wherein the direct reduced”
Claim 20, line 2: amend “the chute” to “the discharge chute”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 19-20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherwood (EP 1127171 B1, hereinafter “Sherwood”).

Regarding claim 16, Sherwood teaches a method and system for producing direct reduced iron and steel, where the system includes a shaft furnace reduction reactor 2, a rotary furnace 15, i.e., melting furnace, and rotary valve 60 and transfer duct 62 to transfer hot reduced iron and hot reducing gas to the rotary furnace (Sherwood, Figure 1, [0022-0023], and [0028-0029]). Moreover, Sherwood teaches that iron oxides 3 are fed via the at least one reactor feed inlet 4 into the reduction reactor 2 and hot reducing gases 5 are introduced via inlet 6 to percolate upwards through zone 1 to react with the iron oxides to yield hot reduced iron 58 (Sherwood, [0022]). Sherwood also teaches that in normal operating mode, the hot reduced iron 58, along with hot reducing gases leaked from zone 1 through valve 60, pass into transfer duct 62, which is connected to lace 63 and lance nozzle 34 (Sherwood, Figure 1 and [0028]). 
The direct reduced iron system of Sherwood corresponds to a direct reduction system of claim 16. The shaft furnace reduction reactor reacting iron oxides and hot reducing gases of Sherwood corresponds to a shaft furnace of a direct reduction plant configured to reduce iron oxide with reducing gas of claim 16. The rotary furnace of Sherwood corresponds to a direct reduced iron melting furnace of claim 16. The rotary valve and transfer duct of Sherwood corresponds to a discharge chute coupled between a discharge exit of the direct reduced iron shaft furnace and an inlet of the direct reduced iron melting furnace of claim 16. The hot reducing gases transferring from the reduction zone into the rotary furnace of Sherwood corresponds to wherein the direct reduced iron and the reducing gas from the shaft furnace flow through the discharge chute and the reducing gas controls the direct reduced iron melting furnace atmosphere to reducing environment of claim 16.

Regarding claims 17, 19, 22, and 24, Sherwood also teaches that the gas stream of hot combustion products pass counter-current to the general charge movement exiting via annular charge end opening 21 into an exhaust duct system, which may include a gas-conditioning chamber 22 for removing particulates and a pressure-control damper 23 (Sherwood, Figure 1 and [0023]). Sherwood further teaches the hot gases 33 then supply heat input for recirculated top gas heater-recuperator 24 (Sherwood, Figure 1 and [0023]). 
Moreover, Sherwood teaches that hot recirculated top gases 50, produced in the gas heater-recuperator 24, are ready for enrichment, temperature adjustment and recirculation into zone 1, i.e., the gases from the rotary furnace are passed through the gas reforming section and into the shaft furnace (Sherwood, Figure 1 and [0024]). Sherwood also teaches that pressurized hot reducing gases 5 thus comprise a mixture of hot recirculated top gases 50, fresh hydrocarbons 51, 51B, and partially oxidized components 56 of hydrocarbons 53 and are injected into gas inlets 6 in the reduction reactor 2 (Sherwood, Figure 1, [0025]). 

The exhaust duct system to move the gas stream from the rotary furnace to the gas heater-recuperator and then supplied to the recirculation zone of Sherwood corresponds to further comprising an interconnecting duct between the direct reduced iron melting furnace and the shaft furnace configured to recycle offgas from the melting furnace to the direct reduction plant of claim 17. 
The pressurized hot reducing gases of Sherwood corresponds to wherein offgas from the direct reduced iron melting furnace is configured to be recycled in at least one of the following off gas recycle lines: a recycle line from the direct reduced iron melting furnace to the shaft furnace between a shaft furnace bustle and top of burden, a recycle line from the direct reduced iron melting furnace to a top of the shaft furnace, and a recycle line from the direct reduced iron melting furnace to a top gas scrubber of claim 19. The pressure-control damper after the gas-conditioning chamber of Sherwood corresponds to comprising a pressure control damper in at least one of the offgas recycle lines configured to control internal pressure of the direct reduced iron melting furnace and connection of cold dilution gas at offgas offtake of the direct reduced melting furnace, wherein the cold dilution gas is configured to be removed from at least one of the following cold gas sources at the direct reduction plant: an outlet of a reformed gas cooler; an outlet of a direct recycle cooler; and an outlet of a process gas compressor of claim 22.
The gas-conditioning chamber and damper of Sherwood corresponds to comprising a wet scrubber configured to clean and cool the offgas from the direct reduced iron melting furnace, and a pressure control damper and/or a compressor configured to control internal pressure of the direct reduced iron melting furnace, and located in the offgas recycle line from the direct reduced iron melting furnace to the shaft furnace of claim 24.

Regarding claim 20, Sherwood also teaches a rotary valve 60 enclosed screw or other known mechanical device can be used to control the iron transfer rate through conduit 61 connecting into transfer duct 62 which connects into injection lance 63 (Sherwood, Figure 1 and [0028]). The rotary valve of Sherwood corresponds to comprising a rotary feeder or a feed screw installed at the chute and configured to control feed rate of the direct reduced iron from the shaft furnace to the direct reduced iron melting furnace of claim 20. 

Regarding claim 23, Sherwood also teaches reacted top gases 7 exit via outlet 8 leading into cyclone 9 for removal of particulates and on to cooler-scrubber 10 effecting removal of H2O prior to repressurizing by recirculating compressor-blower 11 where pressurized top gases 35 are divided into three gas streams (Sherwood, Figure 1 and [0022]). Sherwood also teaches that the first gas stream, 36 is utilized as fuel 42, 43 for burners 19 and 20, and injected into the rotary furnace 15 (Sherwood, Figure 1 and [0023). The injection of the pressurized top gases into the rotary furnace of Sherwood corresponds to comprising a hot reducing gas line from a reformer outlet to the direct reduced iron melting furnace configured to control internal pressure of the direct reduced iron melting furnace

Regarding claim 25, Sherwood also teaches conduit 61 incorporates a diverter valve 67 adapted to divert hot reduced iron 58 via alternate conduit 68 into a water quenching 69, dewatering 70 and drying 71 process sequence to yield cold direct reduced iron 72 as an intermediate alternative product (Sherwood, Figure 1 and [0035]). The alternate conduit 68 and the conduit 61 of Sherwood corresponds to wherein the discharge chute comprises a direct reduced iron discharge chute and a direct reduced iron feed chute of claim 25. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sherwood as applied to claim 16 above, and further in view of Memoli et al. (US 2018/0274047 A1, hereinafter “Memoli”).

Regarding claim 18, while Sherwood teaches a rotary furnace for melting the hot reduced iron (Sherwood, Figure 1), Sherwood does not explicitly disclose wherein direct reduced iron melting furnace is an electric arc furnace or a submerged arc furnace.

With respect to the difference, Memoli teaches the production of cast iron by starting from pre-reduced iron ore using an apparatus comprising an electric arc furnace (Memoli, [0040]).
As Memoli expressly teaches the use of an electric arc furnace allows for the melting to occur in a reducing atmosphere condition because the furnace is subjected to slightly positive pressure to prevent and/or limit the inlet of air from the outside, avoiding oxidation of the carbon present in the metal bath (Memoli, [0046] and [0050]).
Sherwood and Memoli are analogous art as they are both drawn to a method and system for using direct reduced iron to produce a final iron containing product (Sherwood, Abstract; Memoli, Abstract).
In light of the motivation to use an electric arc furnace as the melting furnace as taught in Memoli above, it therefore would have been obvious to one of ordinary skill in the art to use an electric arc furnace in place of the rotary furnace of Sherwood in order to subject the furnace to positive pressure to prevent and/or limit the inlet of air from the outside, avoiding oxidation of the carbon present in the metal bath (Memoli, [0046] and [0050]), and thereby arrive at the present invention. 




Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sherwood as applied to claim 19 above, and further in view of Lucas et al. (US 2018/0134507 A1, hereinafter “Lucas”).

Regarding claim 21, while Sherwood teaches a rotary valve, conduit, and transfer duct (Sherwood, Figure 1), Sherwood does not explicitly disclose comprising a choke feed discharge chute configured to transfer the direct reduced iron to make a pile according to an angle of response in the direct reduced iron melting furnace.
With respect to the difference, Lucas teaches a system for using containers of bulk material to move bulk material from a transportation unit to a storage/delivery system where the container may utilize a choke-feed mode to meter the bulk material into the fill hopper (Lucas, Abstract and [0058]). Lucas also teaches that in embodiments where solid bulk material is used, an angle of repose of the bulk material in the fill hopper may affect the flow rate of material from the container (Lucas, [0059]).
As Lucas expressly teaches the choke-feed mode can help regulate the amount of bulk material that can be directed from the container into the fill hopper (Lucas, [0058]).
Sherwood and Lucas are analogous art as they both reasonably pertinent to the problem faced by the inventor of the present invention, i.e., Sherwood teaches using a transfer duct to move solid direct reduced iron to the melting furnace and Lucas teaches using a choke feed mode to control the rate of material that is fed into the hopper (Sherwood, Figure 1; Lucas, [0058]).
In light of the motivation to use a choke-feed mode to move solid bulk materials from a contain to a fill hopper as taught in Lucas above, it therefore would have been obvious to one of ordinary skill in the art to use a choke-feed system to move the solid hot reduced iron from the reduction furnace to the melting furnace of Sherwood in order to regulate the amount of bulk material that can be directed from the container into the fill hopper (Lucas, [0058]), and thereby arrive at the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738